Citation Nr: 0418385	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of whether the character of the appellant's 
discharge from military service constitutes a bar to payment 
of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola
INTRODUCTION

The appellant had active service from November 1977 to 
January 1979.

In an August 1979 Administrative Decision, the VA Regional 
Office (RO) in Los Angeles, California determined that 
appellant's January 1979 military discharge was issued under 
dishonorable conditions.  The RO denied entitlement to VA 
benefits other than health care under Chapter 17 of Title 38, 
United States Code.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1999 determination of the Reno, Nevada VA RO 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to VA compensation benefits 
based on the character of the appellant's discharge from 
military service.


FINDINGS OF FACT

1.  In an August 1979 Administrative Decision the RO 
determined that appellant's character of discharge was a bar 
to VA benefits other than health care under Chapter 17 of 
Title 38, United States Code.  The RO notified appellant of 
this decision by letter dated August 10, 1979; he did not 
appeal.  

2.  Evidence submitted since the August 1979 Administrative 
Decision is cumulative of evidence previously considered, 
does not bear directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the August 1979 Administrative 
Decision is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
decision was issued prior to the passage of VCAA.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The Board notified the appellant of the passage of the VCAA 
in the June 2003 remand decision.  

The RO notified the appellant of the evidence and information 
necessary to substantiate his claim in the October 1999 
notification letter and in the July 2003 VCAA notification 
letter.  Specifically, the RO notified appellant of the 
evidence and information necessary to substantiate his claim 
for revision of his character of discharge.  The RO also 
notified appellant that VA would assist him in obtaining 
evidence and information to substantiate his claim.  The RO 
specifically notified the appellant of what the evidence had 
to show to establish entitlement to the benefit he wanted, 
what information or evidence was still needed from him, what 
he could do to help with his claim, where and when to send 
the information and evidence, and where to contact VA if he 
had any questions or needed assistance.

Additionally, the RO notified appellant the reasons why the 
prior Administrative Decision pertaining to his character of 
discharge was final and why he had not submitted new and 
material evidence to reopen his claim in the March 2001 
statement of the case and the April 2004 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case also fully provided the 
laws and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the veteran has not identified any 
pertinent service medical records or service personnel 
records that have not been obtained.  The evidence includes 
the records pertaining to his courts martial proceeding and 
the service personnel records dated during the time he had 
been reassigned to the United States Army Retraining Brigade 
at Fort Riley, Kansas.  

The appellant testified at a personal hearing in January 2003 
before the undersigned Veterans Law Judge and the transcript 
is part of the record.  The appellant also submitted a 
statement from his mother in support of his claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  


The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 had been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


New and Material Evidence

In August 1979 the RO determined that appellant's character 
of discharge was a bar to VA benefits other than health care 
under Chapter 17 of Title 38, United States Code.  

The evidence of record at the time of that decision included 
appellant's service medical records and service personnel 
records.  The evidence included transcripts of testimony 
taken during appellant's courts martial proceeding and the 
statements and evidence pertaining to his discharge 
proceedings.  The evidence shows appellant received one 
courts martial and three punishments under Article 15.  The 
evidence also shows appellant was subsequently sent to the 
United States Army Retraining Brigade at Fort Riley, Kansas, 
for the purpose of correctional training and treatment 
necessary to return him to duty as a well-trained soldier 
with improved attitude and motivation.  

Thereafter, a board of officers was convened for the purpose 
of determining whether appellant should remain in the service 
or be administratively separated.  Based on the evidence 
presented the board recommended that appellant be eliminated 
from the service for Misconduct with issuance of an Under 
Other Than Honorable Conditions Discharge Certificate.  The 
board found that appellant had the ability to perform his 
military duties in a satisfactory manner based on test 
scores, education, training and prior service.  The Board 
determined that appellant's misconduct was evidenced by: his 
special courts martial conviction for three specifications of 
Article 134 (Possession and Transfer of Cocaine and 
Possession of Marijuana); having received three Articles 15 
for Article 134 (possession of marijuana), Article 86 (2) 
(disobeying lawful orders) and Article 92 (failure to repair) 
violations; and, for numerous discreditable incidents 
recorded by his cadre at the Retraining Brigade, which 
included disobeying lawful orders, substandard performance, 
failing inspections and failure to repair.  Appellant's 
commanding officer approved the recommendation and the 
appellant was discharged from the service for misconduct 
under AR 635-200 and issued an under other than honorable 
discharge.  

In the August 1979 decision the RO cited the appellant's 
conviction by special courts martial, his three Articles 15 
and his unsatisfactory conduct at the United States Army 
Retraining Brigade.  The RO held that there was no evidence 
showing appellant could not distinguish right from wrong or 
that he was not conscious of his actions.  The RO held that, 
since the evidence showed appellant was guilty of willful and 
persistent conduct, his separation was considered under 
dishonorable conditions.  Consequently, the RO concluded that 
the appellant's active service from November 1977 to January 
1979 was under dishonorable conditions and he was not 
entitled to VA benefits other than health care under Chapter 
17 of Title 38, United States Code.  

The RO notified appellant of this decision by letter dated 
August 10, 1979.  The appellant did not appeal the August 
1979 Administrative Decision.  Consequently, that decision is 
final based on the evidence of record at that time.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the August 1979 
decision includes appellant's personal hearing testimony and 
a statement from his mother.  

At the personal hearing the appellant testified that he had 
been wrongly accused of drug trafficking and possession of 
cocaine and marijuana.  Transcript, p. 4 (Jan. 2003).  He 
testified that he knew the fellow serviceperson who committed 
the infractions but he did not participate and his subsequent 
behavior at the retraining brigade at Fort Riley, Kansas was 
attributable to being falsely convicted of these crimes.  
Tr., pp.4-6, 9.  He testified that he was not aware that he 
was being separated for misconduct but that he was sent to 
Fort Riley, Kansas to receive a medical discharge.  Tr., pp. 
6-7, 10.  

The appellant's testimony is not new as it is cumulative of 
statements and testimony provided by appellant in service 
during his special courts martial and his separation 
proceeding.  During the proceeding appellant argued that he 
had been falsely accused and convicted in the special courts 
martial.  He argued that his behavior and attitude problems 
at Fort Riley, Kansas were directly attributable to being 
falsely convicted of these crimes.  The summary of 
proceedings noted appellant's medical problems while at Fort 
Riley, Kansas, which included flat feet, back problems and 
breathing problems.  The evidence of record at that time also 
included appellant's request for discharge due to physical 
disability.  The above evidence was already of record and 
considered by the RO at the time of the August 1979 
Administrative Decision.  It is cumulative of evidence 
previously considered and is therefore not new.  

The appellant's mother stated that he had always been good 
person and that he attended school and church and had not 
been involved with gangs or drugs.  She stated that appellant 
grew to be a very responsible family man and that he has 
always been employed.  

This statement is new because it was not previously of record 
at the time of the August 1979 Administrative Decision.  
However, it is not material because it does not bear directly 
and substantially upon the issue at hand.  Her statement that 
he had always been good person and that he attended school 
and church pertains to his conduct prior to his entry into 
active service.  Her statement that appellant grew to be a 
very responsible family man and that he has always been 
employed pertains to his conduct after his separation active 
service.  Although it is clear that appellant's mother 
supports her son and that she truly believes he is of good 
moral character, her statement does not indicate that she has 
personal knowledge of the in-service events for which he was 
subsequently discharged.  Her statement that he had not been 
involved with gangs or drugs is not so significant when 
considered in connection with the evidence previously of 
record.  While appellant disputes his special courts martial 
conviction for possession and transfer of cocaine and 
possession of marijuana, he does not dispute having received 
three Articles 15 for Article 134 (possession of marijuana), 
Article 86 (2) (disobeying lawful orders) and Article 92 
(failure to repair) violations; and, for numerous 
discreditable incidents recorded by his cadre at the 
Retraining Brigade, which included disobeying lawful orders, 
substandard performance, failing inspections and failure to 
repair.  In fact, he acknowledges that the numerous incidents 
at Fort Riley, Kansas were in response to having been 
convicted of these crimes and sent for retraining.  This 
statement is not new and material.  

For these reasons, the Board finds that the evidence 
submitted since the August 1979 Administrative Decision, 
wherein the RO denied reopening the claim of whether the 
character of the appellant's discharge from military service 
constitutes a bar to payment of VA compensation benefits, is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that the evidence received since the 
evidence received since the August 1979 Administrative 
Decision is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103.  

The Board notes that appellant can seek appropriate recourse 
by applying for revision of his character of discharge with 
the service department discharge review board or correction 
of his military records by the service department board for 
correction of military records.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (disagreement with assigned discharge 
classification must be raised with Army Board for the 
Correction of Military Records, not VA.  10 USC 1552(a)(1)). 


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of whether the character of the 
appellant's discharge from military service constitutes a bar 
to payment of VA compensation benefits, the appeal is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



